Title: From George Washington to the United States Senate and House of Representatives, 16 June 1790
From: Washington, George
To: United States Senate and House of Representatives



United States [New York] June 16th 1790.
Gentlemen of the senate and House of Representatives,

The Ratification of the Constitution of the United States of America by the State of Rhode Island and Providence Plantations, was received by me last night, together with a letter to the President of the United States from the President of the Convention, I have directed my secretary to lay before you a copy of each.

Go: Washington

